Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Supplemental Amendment
A supplemental amendment was received on 11/24/2021. Applicant indicated the amendment includes additional amendments to claim 1 that were intended, but not included within the original submission, specifically “50 to 25 mol% of a structural unit (ii) derived from at least one kind of α-olefin selected from ethylene and propylene”. The language was alluded to within the remarks received 11/15/2021, but was not included within the claim amendments of 11/15/2021. 
The supplemental amendment has been entered and is considered below. 
Claim Rejections - 35 USC § 103
Claims 1, 4, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawahara (US 2007/0249792 A1).
Regarding Claims 1 and 7, Kawahara discloses olefin-based polymer comprising units derived from 4-methyl-1-pentene and α-olefins having 2-20 carbon atoms (Abstract). Kawahara discloses an embodiment in Example 7b that is an propylene/4-methyl-1-pentene copolymer having an propylene content of 24.0 mol%, an intrinsic viscosity of 2.10, a molecular weight distribution (Mw/Mn) of 2.5, and no observable melting point (¶ 224), which would have a 4-methyl-1-pentene content of about 76.0 mol%. Although not possessing units derived from a non-conjugated polyene, such monomers are optional within the claims and thus, is met by Kawahara.
The particular embodiment differs from the subject matter claimed only by the relative quantities of propylene and 4-methyl-1-pentene and the intrinsic viscosity. However, Kawahara teaches the polymers can have 50-100 wt% of 4-methyl-1-pentene and 0-50 wt% of olefin such a propylene and the intrinsic viscosity can be 0.5 dl/g or greater (Abstract; ¶ 54). Given the known molecular weights of propylene (42.1 g/mol) and 4-methyl-1-pentene (84.2 g/mol), the weight percentages described by Kawahara are equivalent to 0-66.7 mol% propylene and 33.3-100 mol% of 4-methyl-1-pentene. Thus, Kawahara suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kawahara suggests the claimed ranges. A person of ordinary Kawahara. See MPEP 2123.
Although not disclosing a tensile modulus value or change in Shore A hardness, as Kawahara suggests copolymers having the same monomer content, molecular weight (i.e. viscosity), and molecular weight distribution, there would be an expectation that the same properties or characteristics, inclusive of tensile modulus and change in Shore A hardness, would necessarily occur from following the teachings of Kawahara since identical chemical compositions cannot have mutually exclusive properties. 
Regarding Claim 4, Kawahara teaches several articles (¶ 152-197, 230-232, and 239-241). See also the propylene/4-methyl-1-pentene of Examples 7b formed into sheets at ¶ 251-252.
Response to Arguments
Applicant's arguments filed 11/15/2021 and 11/24/2021 have been fully considered but they are not persuasive. 
Applicant generally argues the examples of Kawahara have intrinsic viscosities in excess of the claimed range, which corresponds to higher molecular weights. Applicant urges Kawahara indicates an object of the disclosure is to provide a copolymer with high molecular weights and thus, one of ordinary skill would not be motivated to reduce the intrinsic viscosity (i.e. go to lower molecular weights).
This is not found persuasive. Kawahara plainly teaches the intrinsic viscosity can range from 0.5 dl/g or greater (Abstract). While Applicant urges Kawahara desires high molecular weights, this ignores that Kawahara expressly indicates 0.5 dl/g or greater constitutes a sufficient molecular weight. Since Kawahara does not criticize or Kawahara is not teaching away. In the case where the prior art and claimed ranges overlap, a prima facie case of obviousness is established. MPEP 2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764